



EXHIBIT 10.3








SENIOR EXECUTIVE RETIREMENT AGREEMENT
Background
Crown Holdings, Inc. maintains the Crown Senior Executive Retirement Plan (the
“Plan”) to provide retirement and death benefits to certain of its key
management employees.             Robert Bourque, Jr. (the “Participant”), as an
executive of the Company, has been selected to participate in the Plan effective
May 1, 2016. Unless otherwise defined herein, all capitalized terms used in this
Agreement shall have the definitions set forth in the Plan, which is
incorporated herein and made a part hereof.
Therefore, the Company and the Participant, both intending to be legally bound,
hereby agree as follows:
Agreement
1.Participation Effective Date. The effective date of the Participant’s
participation in the Plan is May 1, 2016.
2.Years of Service. For purposes of determining the Participant’s benefits under
the Plan, the Participant’s Years of Service shall include all years (and
fractions thereof) of employment with the Company and its subsidiaries, whether
or not continuous, measured from June 23, 1993.
3.Normal Retirement Benefit. The Participant has been designated as a Group C
Participant and shall be entitled to a Retirement Benefit calculated in
accordance with the applicable provision of Section 3.1 of the Plan. In addition
to the offsets specified in Article III of the Plan, the Participant’s
Retirement Benefit shall be calculated with an offset for the amount of any
employer-funded benefit earned by the Participant under any other retirement
plan (other than the Crown Cork & Seal Company, Inc. 401(k) Retirement Savings
Plan) sponsored by the Company or its subsidiaries, whether domestic or foreign.




--------------------------------------------------------------------------------








4.Vesting. The Participant shall become 100% vested in his Retirement Benefit as
follows:
(i)Upon completing five years of participation in the Plan (measured from May 1,
2016);
(ii)In the event of a Change in Control while he is employed by the Employer; or
(iii)In the event his employment with the Employer is terminated by reason of
his Total Disability or death.
5.Normal Retirement Date. The Participant’s Normal Retirement Date is February
1, 2035.
6.Early Retirement Benefit. In the event the Participant’s Commencement Date
precedes his Normal Retirement Date, his Retirement Benefit shall be the amount
determined under Section 3.1 of the Plan, reduced by the standard early
retirement reduction factors set forth in Rider No. 1 to the Crown Cork & Seal
Company, Inc. Pension Plan (or any successor plan thereto) for the period by
which his Commencement Date precedes his Normal Retirement Date.
7.Surviving Spouse Retirement Benefits. If upon the Participant’s death he is
entitled to a vested Retirement Benefit under the Plan, and he dies prior to his
Commencement Date, his surviving spouse, if any, shall receive a lump sum
survivor benefit equal to 50% of the present value of the Participant’s
Retirement Benefit determined at the time of the Participant’s death. Such
survivor benefit shall be payable as soon as administratively feasible after
what would have been the Participant’s Commencement Date or upon a Change in
Control, if earlier.


-2-

--------------------------------------------------------------------------------








8.Form of Benefit. The Participant’s Retirement Benefit shall be paid in the
form of a cash lump sum. This lump sum payment shall equal the Actuarial
Equivalent present value of the Participant’s Retirement Benefit.
9.Death Benefits. If upon the Participant’s death he has earned a vested
Retirement Benefit under the Plan, the Company shall pay to the Participant’s
designated beneficiary a lump sum death benefit equal to five times his annual
normal Retirement Benefit, as determined under Article III of the Plan. In the
event the Participant fails to properly designate a beneficiary or if the
designated beneficiary does not survive the Participant, the death benefit shall
be payable to the Participant’s estate. This death benefit shall be determined
at the applicable time as set forth in the relevant section of the Plan and
shall be payable as soon as administratively feasible following the
Participant’s death.
10.Distribution. The Participant’s vested Retirement Benefit shall be paid on
the earlier of (a) the Participant’s Commencement Date or (b) the occurrence of
a Change in Control. Notwithstanding the foregoing, if the Participant’s
Commencement Date is determined by reference to the Participant’s termination of
employment, then the payment of the Participant’s Retirement Benefit shall be
made on the date that is at least six months and one day after the date of the
Participant’s termination of employment; notwithstanding the foregoing, if the
Participant dies within such six month period, the Participant’s Retirement
Benefits shall be paid to his surviving spouse or his estate, if there is no
surviving spouse, as soon as administratively practicable following the
Participant’s death, as provided in Section 6.1 of the Plan.


-3-

--------------------------------------------------------------------------------








11.Terms of the Plan Control. The Participant agrees to be bound in all respects
by all provisions of the Plan, as amended and restated effective January 1, 2008
and subsequently amended or restated from time to time, including without
limitation, all decisions of the Committee resolving questions concerning the
operation and interpretation of the Plan. In all cases in which the Participant
has an election or option under the Plan, the Participant must comply with the
policies and procedures specified in the Plan or established by the Committee to
make such election.
12.Interpretation. The Participant shall be considered a Group C Participant for
all purposes of the Plan and this Agreement shall be interpreted accordingly.
References to Plan provisions shall mean those provisions of the Plan, as
amended and restated effective January 1, 2008 and subsequently amended or
restated from time to time. Nothing in the Plan or in this Agreement shall be
interpreted to cause a duplication of benefits. Any change or amendment to such
Plan provisions that would affect the Participant’s rights accrued up to the
date of such change or amendment shall be effective as to the Participant only
with his written consent; provided that, the Company or the Committee may make
non-material changes to administrative policies or procedures without the
Participant’s consent.
13.General. This Agreement shall not constitute an employment contract between
the Company and the Participant and shall not be construed as conferring on the
Participant the right to continue in the employ of the Company. The Participant,
his beneficiary and his surviving spouse shall have no right to assign,
transfer, pledge, encumber or otherwise anticipate any payment or interest under
the Plan or this Agreement. The Participant acknowledges that he, his surviving
spouse and beneficiary shall have no title to, or secured interest in, any
assets the Company sets aside, earmarks or otherwise segregates (including in
any trust) for the satisfaction of its liabilities under the Plan or this
Agreement.


-4-

--------------------------------------------------------------------------------








14.This Agreement shall be construed in accordance with, and governed by, the
laws of the Commonwealth of Pennsylvania, except to the extent superseded by
federal law.
15.Taxes. The Participant acknowledges and agrees that Section 6.3 of the Plan
regarding tax gross-up payments shall not apply to any benefit payable to the
Participant or the Participant’s surviving spouse.
This Agreement is entered into effective as of May 1, 2016.


 
CROWN HOLDINGS, INC.
 
 
 
 
 
/s/ Timothy J. Donahue
 
By: Timothy J. Donahue
President and Chief Executive Officer
 
 
 
 
 
/s/ Robert Bourque, Jr.
 
ROBERT BOURQUE, JR.
 
 







-5-